Title: Thomas Barclay to the American Commissioners, 6 January 1787
From: Barclay, Thomas
To: American Commissioners



Gentlemen
Alicante 6 Jany. 1787

I Have Not had the pleasure of addressing You since My arrival at this place, being hitherto without any thing to say worth Your Attention. Mr. Lamb was Embarked for Minorca before I got here, but as he is in Correspondance with Mr. Montgomery, I was in hopes of learning through that Channel, the possibility of our Meeting before I shou’d return to France, a Matter that I am of opinion might have been attended with some Advantages. But the Letters which he has lately written Hold out Nothing, and therefore I Contented My self with writing to him the Motives which Induced me to Come here, and am without any Expectation of seeing him. As the Spanish Portugueze and Neapolitan Ministers were preparing to Embark from Carthagena, I went and passed one Day at that place in hopes of learning something that Might be useful, and I took that opportunity of Impressing on the Mind of the Count D’Espilly, some Matters that had before been talked over at Madrid and the Escurial, and I left him seemingly in the Best Disposition towards our People at Algiers, and very Ready to obey the Instructions Concerning us which the Count de Florida Blanca had given him. Since my Return from Carthagena I have Received letters from thence informing me that the Count D’Espilly has Orders from Court not to proceed to Algiers without Further Instructions, as the Plague is at Constantina within Fifty  leagues of that place. But as it was lately reported that the Dey, who is very far advanced in Years was much Indisposed, it is no ways Improbable that this Circumstance may have had its weight, for the Knowledge of the Plague being at Constantina is Not New. It was Even beleived before I left Africa that the City of Bona was Depopulated with that Distemper. However this May Be, I most Sincerely wish the Negociations respecting our Country Cou’d go Hand in Hand with those of the European Powers, For there is no Doubt that when the Barbary States have made peace with them, they will Turn all their Views towards Us, and If another Capture or Two be made, the Terms of Peace will be Risen most Extravagantly. I shall make no appology to you Gentlemen for Communicating whatever has occur’d to me on this Subject, and as it is probable I shall not have occasion again to Resume it, I will now add that I know No American subject in Spain or France—Mr. Jefferson is out of the Question—So adequate to the Task of negociating at Algiers, as is Mr. Carmichael. I am Perfectly Convinced that when it is Renew’d He ought if Possible to undertake it and I Beg leave to Recommend this Hint to Your serious Consideration. I am sure Mr. Carmichael has No objects under his Care half so Interesting, and if His situation will permit, he ought Not to Hestitate.
I wish much to Know your sentiments of the Treaty with Morocco. Though it is Not Quite as Good as I Desire, It is as much so as I Cou’d make it. I Beg you will Favor me with Your Opinion when you are at Leisure. The answer from Coruna is what I Feared it wou’d be—No ways Decisive. It is Two or Three Years since Mr. Carmichael Endeavord to Procure a Settlement, and I much Fear I shall be obliged to Go and Force one.
I am with Great Respect and Esteem Gentlemen Your Most obed. and Very Huml. Servant,

Thos Barclay

